 

EMPLOYMENT AGREEMENT

          AGREEMENT by and between ADC Telecommunications, Inc., a Minnesota
corporation  (the “Company”), and RICHARD R. ROSCITT (the “Executive“), dated as
of the 28th day of January, 2001.

          1.       Employment Period.  The Company hereby agrees to employ the
Executive and the Execu­tive hereby agrees to become employed and remain in the
employ of the Company, pursuant to the terms and conditions set forth in this
Agreement.  The Executive’s employment hereunder shall commence on February 15,
2001 (the “Commencement Date”) and shall continue until the Executive’s
employment terminates pursuant to Section 4 of this Agreement (the “Employment
Period”).

          2.       Position and Duties.

          (a)      The Executive agrees to serve as the Chief Executive Officer
worldwide and to perform such duties (i) as are set forth for that position in
the By-laws of the Company’s Board of Directors (the “Board”), (ii) as the Board
shall assign to the Executive from time to time, and (iii) that the Executive
undertakes or accepts consistent with his position as Chief Executive Officer. 
The Executive acknowledges and agrees that, from time to time, he will be
required to perform duties with respect to one or more of the Company’s
subsidiary or affiliate companies (each an “Affiliate”), and that he will not be
entitled to any additional compensation for performing those duties.

          (b)      The Company intends that the Board will elect the Executive
to serve as the Chairman of the Board at the first Board meeting following the
annual meeting of shareholders to be held on February 27, 2001, and the
Executive agrees to serve in that position in accordance with the By-laws of the
Board.

 

          (c)      During the Employment Period, and excluding any periods of
vacation, holiday, personal leave and sick leave to which the Executive is
entitled, the Executive agrees to serve the Company faithfully and to the best
of his ability and to devote the Executive’s full time, attention and efforts to
the business and affairs of the Company.  The Executive hereby confirms to the
best of his knowledge and belief that he is under no contractual commitments
inconsistent with his obligations set forth in this Agreement and that, during
the Employment Period, the Executive will not render or perform any services for
any other corporation, firm, entity or person which are inconsistent with the
provisions of this Agreement, with any policy of the Company, or which would
otherwise impair the Executive’s ability to perform his duties hereunder.  The
rest of this Section 2(c) notwithstanding, the Executive may (i) serve on the
boards of profit or non-profit corporations (the Executive shall obtain approval
to serve on such a board in accordance with all of the Company’s policies,
including, without limitation, the Company’s Business Conduct Policy regarding
Conflicts of Interest), (ii) deliver lectures or fulfill speaking engagements,
and (iii) manage personal investments, so long as the activities referred to in
clauses (i) through (iii) above do not substantially interfere with the
performance of the Executive’s responsibilities under this Agreement.

          (d)      The Executive’s primary office shall be located in the
greater Twin Cites metropolitan area; provided, that the Executive’s primary
office location may be relo­cated in connection with the relocation of the
Company’s headquarters, subject to reimbursement for Executive’s reasonable
expenses in connection with any move he is required to make.

          3.       Compensation.

          (a)      Base Salary. As his initial base compensation for all
services he renders under this Agreement, the Executive shall receive an
annualized base salary (“Annual Base Salary”) of $900,000.  The Annual Base
Salary shall be paid in accordance with the Company’s normal payroll procedures
and policies, as such procedures and policies may be modified from time to
time.  The Annual Base Salary shall be reviewed and adjusted (upward only) in
the sole discretion of the Board’s Compensation and Organization Committee (the
“Committee”) according to a schedule and in a manner consistent with the
Company’s practices for salary adjustment, as those practices may be revised
from time to time (and which practices may include review of factors such as
market conditions and total compensation paid to similar executives at peer and
other companies).

          (b)      Incentive Compensation. The Executive shall be eligible to
participate in any Management Incentive Plan (“MIP”) the Company establishes,
according to the targets and goals, which shall be discussed in advance with the
Executive, and the terms and conditions the Company establishes to govern the
MIP for any fiscal year.  For each fiscal year MIP beginning in fiscal year
2001, the Executive’s target incentive compensation shall be not less than one
hundred percent (100%) of the Annual Base Salary actually paid to the Executive
during that fiscal year (“Target Incentive”).  The maximum amount of any annual
MIP award shall be three times the Target Incentive.

          (c)      New Hire Bonus. On the first day of the Employment Period,
the Executive will earn the right to be paid one million five hundred thousand
dollars ($1,500,000), less all appropriate and necessary withholdings and
deductions, which payment will be paid within five (5) days of it being earned.

          (d)      Restricted Cash Compensation.  The Executive will earn the
right to be paid the sum of five million five hundred thousand dollars
($5,500,000), less all appropriate deductions and withholdings, according to the
vesting schedule set forth below.  Except in the case of any termination in
which the Executive, pursuant to Sections 5 and 6 of this Agreement, may earn
the right to be paid unpaid portions of this restricted cash compensation, the
Executive agrees that he must be actively employed on each vesting date in order
to vest in and earn the payment to be made on that date.

 

 

    Restricted Cash Compensation Vesting Schedule

--------------------------------------------------------------------------------

    Sum

--------------------------------------------------------------------------------

Vesting Date

--------------------------------------------------------------------------------

  · $1,500,000 First anniversary of Commencement Date   · $1,330,000 Second
anniversary of Commencement Date   · $1,330,000 Third anniversary of
Commencement Date   · $1,340,000 Fourth anniversary of Commencement Date        
 

          (e)      Executive Incentive Exchange Plan.  Beginning on the first
day of the Company’s 2002 fiscal year, the Executive will be eligible to
participate in the Company’s Executive Incentive Exchange Plan, according to the
terms of that Plan, as the same may be amended from time to time.

          (f)       Benefit Plans. During the Employment Period, the Executive
shall be entitled to participate in the employee benefits offered generally by
the Company to its executive employees, to the extent that the Executive’s
position, tenure, salary, health, and other qualifications make the Executive
eligible to participate. The Executive’s participation in such benefits shall be
subject to the terms of the applicable plans, as the same may be amended from
time to time.  The Company does not guarantee the adoption or continuance of any
particular employee benefit or benefit plan during the Employment Period, and
nothing in this Agreement is intended to, or shall in any way restrict the right
of the Company, to amend, modify or terminate any of its benefits or benefit
plans during the Employment Period.

          (g)      Stock Options.  To compensate Executive for forfeited stock
option opportunities provided by his prior employer, and as a long-term
incentive, the Executive will be eligible for the following stock options during
his employment:

          (i)       New Hire Options.

          (A)     Non-Premium Option. The Committee will approve the grant to
Executive of an option to purchase shares of the Company’s common stock, which
option will have a face value of $16,772,900, and be in accordance with the
terms of the ADC 1991 Stock Incentive Plan, as the same may be amended from time
to time, and a non-qualified stock option agreement to be entered into by the
Executive and the Company.  The exercise price for this option shall be the
price of the Company’s common stock on the last day of the month in which occurs
the Commencement Date. 

          (B)     Premium Options.  The Committee will approve a grant to
Executive of three (3) “premium” options to purchase shares of the Company’s
common stock, at the exercise prices set forth below, which options will have an
aggregate total face value of $10,379,900, and be granted in accordance with the
terms of the ADC 1991 Stock Incentive Plan, as the same may be amended from time
to time, and non-qualified stock option agreements to be entered into by the
Executive and the Company.

    Grant

--------------------------------------------------------------------------------

Exercise Price

--------------------------------------------------------------------------------

  · Grant of 1/3 of all Premium options 20% above FMV   · Grant of 1/3 of all
Premium options 35% above FMV   · Grant of 1/3 of all Premium options 45% above
FMV

 

          The fair market value (“FMV”) of each of the premium option grants
shall be the price of the Company’s common stock on the last day of the month in
which occurs the Commencement Date.  The premium options shall vest on the
fourth (4th) anniversary of the grant date and shall expire seven (7) years
after the grant date.

          (ii)      Annual Option Grants.  At the beginning of each of fiscal
year 2002 and 2003, the Committee will grant the Executive an option to purchase
shares of the Company’s common stock, which option shall have a Black Scholes
value of $5 million dollars, as determined by the Company in a manner consistent
with the method used to determine the face value of the new hire option
“non-premium option” described in Section 3(g)(i)(A), above.  Each grant shall
be in accordance with the terms of the ADC 1991 Stock Incentive Plan, as the
same shall be amended from time to time, and stock option agreements to be
entered into by the Executive and the Company.  Each annual grant of stock
options for fiscal year 2002 and 2003 shall be designated as incentive stock
options to the maximum extent permitted by the Internal Revenue Code of 1986, as
amended, and the remainder shall be designated as non-qualified stock options.

 

          (h)      Expenses.  During the Employment Period, the Executive shall
be entitled to reimbursement for all reasonable business expenses he incurs in
carrying out his duties under this Agreement in accordance with the policies and
practices of the Company, provided that the Executive complies with the policies
and practices of the Company for submission of expense reports, receipts, or
similar documentation of such expenses as implemented from time to time by the
Company.  During the Employment Period, the Executive may charter a private jet
at Company expense whenever the Executive has a reasonable, good faith belief
that such charter is in the Company’s best interest as compared to scheduled
commercial flights.

          (i)       Paid Time Off.  The Executive shall be entitled to at least
five (5) weeks of paid time off (“PTO”) during each 12-month period of the
Employment Period, to be accrued and taken in accordance with the Company’s PTO
Policy, as the same may be amended from time to time.  The Executive may accrue
up to two (2) times the annual PTO award.

          (j)       Executive Perquisites.  The Executive will be eligible to
receive any executive perquisites that the Company may from time to time deem
are appropriate and administratively feasible to provide to its executives,
generally or to the Executive, specifically.  The Executive understands that the
Company may in its sole discretion modify or terminate any executive perquisite
offered to the Executive.  Those perquisites shall include:

          (i)       $24,000 annual perquisite allowance, paid at a rate of
$2,000 per month, to cover additional benefits that will best meet the
Executive’s personal needs;

          (ii)      payment of club membership and monthly fees; and

          (iii)     beginning on January 1, 2002, eligibility to participate in
the Company’s 401(k) Excess Plan, according to the terms of that Plan, as the
same may be amended from time to time.

 

          4.       Termination of Employment.  The Executive’s employment under
this Agreement may be terminated during the Employment Period as described in
this Section 4.

          (a)      Death or Disability.  The Executive’s employment shall
terminate automatically upon the Executive’s death.  The Executive’s employment
shall terminate for “Disability” if the Executive, due to illness or physical or
mental incapacity, is unable to perform the duties of the Executive’s position
under this Agreement for a period of 26 consecutive weeks.

          (b)      Termination By the Company.  The Company may terminate the
Executive’s employ­ment for Cause or without Cause.  For purposes of this
Agreement, “Cause” shall mean the Executive’s (i) convictionof or plea of nolo
contendre to a felony or to any crime involving moral turpitude; (ii) willful
mis­conduct that causes, or in the reasonable judgment of the Board creates a
significant risk of, substantial injury to the Company; (iii) repeated failure
to undertake communicated directives on substantial business matters issued
through written instruction to do so by the Board; and (iv) any willful breach
of this Agreement that causes, or in the reasonable judgment of the Board
creates a significant risk of, substantial injury to the Company.

          Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless the Company provides the Executive (a) no
less than ten (10) days prior written notice setting forth the reasons for the
Company’s intention to terminate for Cause, (b) an opportunity for the Executive
to be heard (together with comments of counsel) by the Board, and (c) delivery
of a notice of termination from the Board stating with specificity its
conclusion that the Executive committed the act(s) or omission(s) establishing
Cause to terminate the Executive’s employment.

           (c)      Termination By the Executive.  The Executive may terminate
his employment for Good Rea­son or without Good Reason.  “Good Reason” will
exist in the event that the Company, without the Executive’s written consent:
(i) institutes a material adverse change in the Executive’s title or in the
duties assigned to the Executive, which will include, without limitation, that
the Board fails to elect him as Chairman of the Board; (ii) requires the
Executive to relocate his principal residence to a location other than the Twin
Cities metropolitan area, except in connection with the move of the Company’s
headquarters;  (iii) reduces the total amount of the Executive’s annual target
cash compensation (i.e., the Annual Base Salary plus the annual MIP Target
Incentive) for any fiscal year; or (iv) substantially fails to comply with the
provisions of Section 3; provided, that an unintentional failure to comply or a
failure to comply that results from administrative oversight shall not give rise
to Good Reason, if such failure is promptly corrected.  The Executive shall have
Good Reason to terminate his employment if (i) within forty-five (45) days
following the Executive’s actual knowledge of the event which the Executive
determines consti­tutes Good Reason, he notifies the Company in writing that he
has determined a Good Reason exists and specifies the event creating Good
Reason, and (ii) fol­lowing receipt of such notice, the Company fails to remedy
such event within forty-five (45) days.  If either condition is not met, the
Executive shall not have a Good Reason to terminate his employment.

          (d)      Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company (other than for Cause, death
or Disabil­ity) or by the Executive for Good Reason, the thirtieth (30th) day
after the mailing of the notice of termination or any later date specified
therein; (ii) if the Executive’s employment is terminated for Cause, the date
set forth on the notice of termination sent by the Board in accordance with
Section 4(b); (iii) if the Executive’s employment terminates by reason of death,
the date of death of the Executive, or if by reason of, Disability, the date of
the determination of Disability as set forth in Section 4(a); or (iv) if the
Executive terminates his employment without Good Reason, thirty (30) days after
mailing of the notice of termination or any later date specified therein (in the
case of a notice of termination sent pursuant to part (iv), the Company may
request that the Executive cease providing services during the notice period).

          (e)      Continuation of Provisions. Notwithstanding any termination
of the Executive’s employment with the Company, the Executive, in consideration
of the Executive’s employment hereunder to the Date of Termination, shall remain
bound by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Executive’s employment, including, but not limited to, the covenants contained
in Sections 8, 9 and 10 hereof and the Employee Invention Agreement, as defined
in Section 8.

          (f)       Surrender of Records and Property.  Upon any termination of
the Executive’s employment with the Company, the Executive shall deliver
promptly to the Company the SecurID Net Access card, and all records, manuals,
books, blank forms, documents, letters, memoranda, notes, notebooks, reports,
computer disks, computer software, computer programs (including source code,
object code, on-line files, documentation, testing materials and plans and
reports), designs, drawings, formulae, data, tables or calculations or copies
thereof, which are the property of the Company or any Company Affiliate or which
relate in any way to the business, products, practices or techniques of the
Company or any Company Affiliate, and all other property, trade secrets and
confidential information of the Company or any Company Affiliate, including, but
not limited to, all tangible, written, graphical, machine readable and other
materials (including all copies) which in whole or in part contain any trade
secrets or confidential information of the Company or any Company Affiliate
which in any of these cases are in the Executive’s possession or under the
Executive’s control.

          5.       Compensation and Payments upon Termination.

          (a)      Without Cause; Good Reason.  Subject to Section 6, if, during
the Employment Period, the Company terminates the Executive’s employment without
Cause, or if the Executive terminates employment for Good Reason, and in either
case if the Executive signs (and then does not rescind) a general release of
claims in a form acceptable to the Company, then the Executive shall be entitled
to receive the following severance benefits:

          (i)       payment of an amount which is 200% of the sum of Executive’s
then Annual Base Salary and Target Incentive under the MIP plan for that current
fiscal year, less all required withholding and deductions, to be paid in one
lump sum;

          (ii)      payment of the Executive’s Annual Base Salary earned through
the Date of Termination, and any MIP incentive earned for a prior fiscal year,
but not yet paid, less all required withholding and deductions, to be paid in
one lump sum;

          (iii)     payment of any as yet unpaid restricted cash compensation
payments as provided in Section 3(d), less all required withholding and
deductions, to be paid in one lump sum within ninety (90) days  following the
Date of Termination;

          (iv)     if the Date of Termination occurs prior to or on the
three-year anniversary of the last day of the month in which falls the
Commencement Date, payment of an additional termination payment according to the
sliding scale schedule set forth below, less all withholdings and deductions, to
be paid in one lump sum within ninety (90) days following the Date of
Termination:

 

  Termination Date

--------------------------------------------------------------------------------

  Gross
Termination
Payment

--------------------------------------------------------------------------------

  After Commencement Date, but no later than 1-year anniversary of the end of
the month in which falls Commencement Date   $8 million   After 1-year
anniversary, but no later than 2-year anniversary of the end of the month in
which falls Commencement Date   $5 million   After 2-year anniversary, but no
later than 3-year anniversary of the end of the month in which falls
Commencement Date   $2 million   After the 3-year anniversary of the end of the
month in which falls the Commencement Date   No payment

 

; and

                    (v)      other benefits and perquisites, if applicable, to
be paid or provided to the Executive in ac­cordance with applicable plans and
programs of the Company.

 

          (b)      Death or Disability.  If the Executive’s employment is
terminated by rea­son of the Executive’s death or Disability, the Company shall
pay the Executive (or the Executive’s estate, if applicable):

          (i)       the Executive’s Annual Base Salary earned through the Date
of Termination, to the extent not yet paid, and any MIP incentive compensation
earned for a prior fiscal year but not yet paid, less all required withholdings
and deductions, to be paid in one lump sum;

          (ii)      any as yet unpaid restricted cash compensation payments
provided in Section 3(d), less all required withholdings and deductions, to be
paid in one lump sum within ninety (90) days following the Date of Termination;

          (iii)     in the case of the Executive’s death only, a pro rata share
of the Executive’s MIP Target Incentive, in accordance with the MIP plan for
that current fiscal year, less all required withholdings and deductions; and

          (iv)     in the case of death, life insurance benefits under the
Company’s applicable life insurance policy, and in the case of disability,
disability benefits under the Company’s disability benefits policy.  The Company
agrees to undertake, as soon as practicable, reasonable efforts to investigate
and review the possibility of increasing the maximum disability benefits
available under its current policy; provided, the Company shall have no
obligation under this Agreement to actually increase them.

          (c)      Cause; Without Good Reason.  If the Executive’s employment is
terminated by the Company for Cause or the Executive voluntarily terminates
employment without Good Reason, the Company shall pay to the Executive any
Annual Base Salary earned through the Date of Termination.  The Company shall
have no further obligations under this Agreement.

          6.       Change In Control. Following a “Change in Control” (as that
term is defined in the Company’s current Change in Control Plan), if the
Executive is not elected Chairman and Chief Executive Officer of any successor
company resulting from the  “Change in Control,” and if the Executive terminates
his employment due to that failure:

          (a)      the Executive will be eligible to receive payments and
benefits under the Change in Control Plan then in effect;provided, the Company
shall provide the Executive with compensation and benefits that are no less
beneficial than those in the Change in Control Plan in effect on the
Commencement Date;

          (b)      the Company will pay the Executive any as yet unpaid
restricted cash compensation payments provided in Section 3(d), less all
required withholdings and deductions, to be paid in one lump sum within ninety
(90) days following the Date of Termination; and

          (c)      the Executive’s termination would trigger the right to
acceleration of unvested stock options subject to and in accordance with the
terms of any existing Stock Option Agreement between the Executive and the
Company.

          The Executive also will be paid or provided other benefits and
perquisites, if applicable, in accordance with applicable plans and programs of
the Company.  If the Executive receives the payments and benefits described in
this Section 6, the Executive will not be eligible to receive any other
severance or termination payments or benefits, including but not limited to
those provided in Section 5 of this Agreement.

          7.       Relocation.  The Executive understands that he must relocate
his primary residence to the greater Twin Cities metropolitan area.  To assist
the Executive in obtaining his new residence, the Company will provide the
Executive with the assistance and programs described in the Company’s relocation
program and any other assistance the Company agrees to provide.  In addition,
during the period from the Commencement Date until the earlier of (i) October
31, 2001, or (ii) until the Executive moves his personal belongings to his
Minnesota residence, the Company shall reimburse the Executive for the
reasonable temporary living expenses he incurs, including costs for lodging,
meals and incidental expenses, and to travel back to his New Jersey residence.

          8.       Confidential Information/Intellectual Property; Other
Employment Policies.  As a condition precedent to the Company hiring the
Executive and the Company’s performance of its obligations hereunder, the
Executive shall execute and deliver to the Company the Employee Invention,
Copyright and Trade Secret Agreement in the form attached hereto as Exhibit A
(the “Employee Invention Agreement”). The Executive shall also comply with all
of the applicable policies generally in effect for employees of the Company or
any applicable Company Affiliate for which the Executive performs services,
including without limitation, the Company’s Code of Business Conduct and the
Company’s Policy on Trading in ADC’s Securities, as the same may be amended from
time to time.

          9.       Non-Competition.

          (a)      Covenant.  In consideration of the financial and other
benefits described in this Agreement, the Executive agrees that, during the
period commencing on the Commencement Date and ending on the date that is  one
(1) year after the date on which the Executive ceases to be employed by the
Company (for whatever reason and whether such cessation is occasioned by the
Company or the Executive), the Executive shall not, directly or indirectly, and
in any manner or capacity (e.g., as an advisor, principal, agent, partner,
officer, director, investor, shareholder, employee, member of any association or
otherwise), engage in any business activities that are competitive with the
business conducted by the Company or any Company Affiliate on or prior to the
date the Executive ceases to be employed by ADC.

          (b)      Geographical Extent of Covenant.  The Executive acknowledges
that the Company directly, or indirectly through Company Affiliates, currently
is engaged in business on a world-wide basis.  Consequently, the Executive
agrees that his obligations under this Section 9 shall apply in any market,
foreign or domestic, in which: (a) the Company or, as applicable, a Company
Affiliate(s), operates during the one-year period described in Section 9(a); and
(b) the Company or, as applicable, a Company Affiliate(s), has plans to enter on
the date the Executive ceases to be employed by the Company.

          (c)      Limitation on Covenant.  Ownership by the Executive, as a
passive investment, of less than one percent (1%) of the outstanding shares of
capital stock of any corporation listed on a national securities exchange or
publicly traded in the over-the-counter market shall not constitute a breach of
this Section 9.

          10.     Non-Solicitation.  The Executive agrees that for a period of
two (2) years after termination of his employment for any reason (and whether
occasioned by the Company or the Executive), the Executive shall not, except
with the prior written consent of the Company, (i) hire or attempt to hire for
employment any person who is employed by the Company or a Company Affiliate, or
attempt to influence any such person to terminate employment with the Company or
any Company Affiliate; (ii) induce or attempt to induce any employee of the
Company or any Company Affiliate to work for, render services to, provide advice
to, or supply confidential business information or trade secrets of the Company
or any Company Affiliate to any third person, firm or corporation; (iii) induce
or attempt to induce any customer, supplier, licensee, licensor or other
business relation of the Company or any Company Affiliate to cease doing
business with the Company or such Company Affiliate, or in any way interfere
with the relationship between any such customer, supplier, licensee, licensor or
other business relation and the Company or any Company Affiliate.  Nothing
herein shall prohibit the Executive from general advertising for personnel not
specifically targeting any employee or other personnel of the Company.

          11.     Dispute Resolution Process.

          (a)      Dispute Defined.  The Company and the Executive desire to
establish a reasonable and confidential means of resolving any dispute, question
or interpretation arising out of or relating to (i) this Agreement or the
alleged breach or threatened breach of it, (ii) the making of this Agreement,
including claims of fraud in the inducement, (iii) the Executive’s employment by
the Company pursuant to this Agreement, including claims of wrongful termination
or discrimination, or (iv) any activities by the Executive following the
cessation of his employment with the Company (each such dispute to be referred
to herein as a “Dispute”).

          (b)      Procedure.  In furtherance of the parties’ mutual desire, the
Company and the Executive agree that if either party believes a Dispute exists,
that party shall provide the other with written notice of the claimed Dispute. 
Upon receipt of that written notice, the following procedure shall be the
exclusive means of fully and finally resolving the Dispute.  First, within
thirty (30) days of the other party receiving that notice, the Executive and
appropriate representatives of the Company and/or Board will meet to attempt to
resolve amicably the Dispute.  Second, if a mutually agreeable resolution is not
reached within thirty (20) days following the parties’ first meeting, the
parties will engage in mediation with a neutral mediator, said mediation to be
held within forty-five (45) days of the final meeting between the Executive and
representatives of the Company and/or Board.  Third, if the Dispute is not
resolved through mediation within thirty (30) days, the Dispute shall be
resolved exclusively by final and binding arbitration held in accordance with
the provisions of this Agreement and the American Arbitration Association
(“AAA”) National Rules for the Resolution of Employment Disputes then in effect,
unless such rules are inconsistent with the provisions of this Agreement.  In
connection with such arbitration:

          (i)       Any such arbitration shall be conducted: (A) by a neutral
arbitrator appointed by mutual agreement of the parties; or (B) failing such
agreement, by a neutral arbitrator appointed in accordance with said AAA rules;

          (ii)      The parties shall be permitted reasonable discovery in
accordance with the provisions of the Minnesota Rules of Civil Procedure,
including the production of relevant documents by the other party, the exchange
of witness lists, and a limited number of depositions, including depositions of
any expert who will testify at the arbitration;

          (iii)     The summary judgment procedure applicable under Rule 56 of
the Minnesota Rules of Civil Procedure shall be available and apply to any
arbitration conducted pursuant to this Agreement;

          (iv)     The arbitrator’s award shall include findings of fact and
conclusions of law showing the legal and factual bases for the arbitrator’s
decision;

          (v)      The arbitrator shall have the authority to award to the
prevailing party any remedy or relief that a United States District Court or
court of the State of Minnesota could order or grant if the dispute had first
been brought in that judicial forum, including costs and attorneys’ fees;

          (vi)     The arbitrator’s award may be entered by any court of
competent jurisdiction; and

          (vii)    Unless otherwise agreed by the parties, the place of any
arbitration proceeding shall be Minneapolis, Minnesota.

          (c)      Confidentiality of Dispute Resolution.  Except as the parties
shall agree in writing, upon court order, or as required by law, neither the
Company nor the Executive will disclose to any third party, except for their
counsel, retained experts and other persons directly serving counsel or retained
experts, any fact or information in any way pertaining to the process of
resolving a Dispute under this Section 11, or to the fact of or any term that is
part of a resolution or settlement of any Dispute.  This prohibition on
disclosure specifically includes, without limitation, any disclosure of an oral
statement or of a written document made or provided by either the Executive or
the Company, or by any of its or his representatives, counsel or retained
experts, or other persons directly serving any representatives, counsel or
retained experts.

          (d)      Right to Injunctive Relief.  The Executive acknowledges and
agrees that the services to be rendered by him hereunder are of a special,
unique and extraordinary character, that it would be difficult to replace such
services and that any violation of Sections 4(f), 8, 9 or 10 hereof or of the
Employee Invention Agreement would be highly injurious to the Company and/or to
any Company Affiliate and that it would be extremely difficult to compensate the
Company and/or any Company Affiliate fully for damages for any such violation. 
Accordingly, notwithstanding the terms of this Section 11, the Company or any
Company Affiliate, as the case may be, shall be entitled to seek temporary and
permanent injunctive relief from a court of law, said relief to be obtained in
accordance with Section 13(a), to enforce the provisions of Sections 4(f), 8, 9
or 10 hereof, and the Employee Invention Agreement.  This provision with respect
to injunctive relief shall not, however, diminish the right of the Company or
any Company Affiliate to claim and recover damages, or to seek and obtain any
other relief available to it pursuant to the provisions of this Section 11.

          12.     Assignment; Successors.

          (a)      This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s heirs, executors and administrators.

          (b)      This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns, provided that the Company may
not assign this Agree­ment except in connection with the assignment or
disposition of all or substantially all of the as­sets or stock of the Company,
or by law as a result of a merger or consolidation.

          (c)      The Company shall require any successor or assignee to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would have been required to perform it if no such assignment
had taken place.

          13.     Miscellaneous.

          (a)      This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Minnesota, without reference to its
conflict of law rules. The parties agree, subject to the provisions requiring
arbitration, that any litigation in any way relating to this Agreement or to the
Executive’s employment by the Company, shall be venued in the State of
Minnesota, Hennepin County District Court, or the United States District Court
for the District of Minnesota. The Executive and the Company hereby consent to
the personal jurisdiction of these courts and waive any objection that such
venue is inconvenient or improper.

          (b)      The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

          (c)      This Agreement may not be amended or modified except by a
written agreement executed by the par­ties hereto or their respective
successors.

          (d)      All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party, by
registered or certified mail, return receipt requested, postage prepaid, or by
or by telefacsimile with printed confirmation, addressed as follows:

  If to the Executive:   Richard R. Roscitt   Forty-Six Ridgeview Drive  
Basking Ridge, New Jersey 07920       If to the Company:   ADC
Telecommunications Inc.   P.O. Box 1101   Minneapolis, Minnesota 55440-1101  
Fax (952) 946-3209   Attention: Chairman of Compensation and Organization
Committee

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph.  Notices and communications shall be effective
when actually received by the addressee or three (3) days after the initiation
of delivery; provided, that this period will not extend any period of notice
specifically set forth in this Agreement.

          (e)      To the extent any provision of this Agreement shall be
determined to be invalid or unenforceable in any jurisdiction, such provision
shall be deemed to be deleted from this Agreement as to such jurisdiction only,
and the validity and enforceability of the remainder of such provision and of
this Agreement shall be unaffected.  In furtherance of and not in limitation of
the foregoing, the Executive expressly agrees that should the duration of,
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid or enforceable under applicable
law in a given jurisdiction, then such provision, as to such jurisdiction only,
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered.

          (f)       Notwithstanding any other provision of this Agreement, the
Company shall withhold from any amount payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations, or that are consistent with the Company’s prevailing
practice.

          (g)      The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.

          (h)      This Agreement (including other agreements specifically
mentioned in this Agreement) contains the entire agreement of the parties
relating to the employment of the Executive by the Company and the other matters
discussed herein and supersedes all prior promises, contracts, agreements and
understandings of any kind, whether express or implied, oral or written, with
respect to such subject matter (including, but not limited to, any promise,
contract or understanding, whether express or implied, oral or written, by and
between the Company and the Executive), and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein or in the other agreements mentioned
herein.

          (i)       This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.

          (j)       The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of the Agreement.

          (k)      The Company shall reimburse the Executive for fees and
expenses incurred in connection with the negotiation and preparation of this
Agreement, up to a maximum total reimbursement amount of $15,000.

 

          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization of its Board of Directors, the Company
has caused this Agree­ment to be executed in its name on its behalf, all as of
the day and year first above written.

ADC TELECOMMUNICATIONS, INC.   RICHARD R. ROSCITT       By /s/ Laura N. Owen

--------------------------------------------------------------------------------

    /s/ Richard R. Roscitt

--------------------------------------------------------------------------------

      Its Vice President, Human Resources

--------------------------------------------------------------------------------

  Date January 28, 2001

--------------------------------------------------------------------------------

      Date January 28, 2001

--------------------------------------------------------------------------------

   

 